DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regarding the amended claims 9-10 filed on 04/21/2021, since there is an amendment to the claims 9-10, the claims require the correct status identifiers, “(Currently Amended)” instead of “(Original)”.


Remarks
Claims 1-2, 4, 6, and 9-10 are amended.
Claims 15- 20 are withdrawn from further consideration.
Claim 21 is new.
Claims 1-21 are pending.


Status of Rejections
All previous rejections under 35 U.S.C. 112(b) are withdrawn as necessitated by amendment.
All previous rejections under 35 U.S.C. 102 and under 35 U.S.C. 103 are withdrawn as necessitated by amendment. 


Claim Rejections - 35 USC § 112


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “in response to an electronic signal indicating that” in line 3, which is not supported by the specification or previously presented claims.  Applicant’s specification including all figures does not support the recitation.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites performing, by a controller, air supercharging control to increase a flow rate of air supplied when an ambient temperature is less than a predetermined reference temperature and a temperature of cooling water of a fuel cell stack is within a predetermined range of temperature of supercharged air in a state in which a vehicle is in a key-on position.
The limitation of performing, by a controller of the fuel cell system, air supercharging control to increase a flow rate of air, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “performing, by a controller of the fuel cell system,” nothing in the claim element precludes the step from being performed in the mind. For example, but for the “by controller of the fuel cell system” language, “performing” in the context of this claim encompasses the user manually calculating the amount for the flow rate of air, the user manually comparing ambient temperature to a predetermined reference temperature, and the user manually comparing the temperature of cooling water of a fuel cell stack to a predetermined range of temperature of supercharged air. Similarly, the “performing, by the controller of the fuel cell system”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a controller of the fuel cell system” language, “increase a flow rate of air supplied” in the context of this claim encompasses the user thinking that the flow rate of air should be increased when the temperature is below or near freezing to prevent water from freezing within the fuel cell. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller of the fuel cell system to perform both the increasing of the flow rate of air and the temperature comparing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-14 and 21 are also rejected under 35 U.S.C. 101 due to their dependence on claim 1.


Response to Arguments
	Applicant's arguments filed on 04/21/2021 have been fully considered.
	Regarding claim 1 rejected under 35 U.S.C. 101, Applicant’s argument regarding that “since the claims have been amended to provide clarification regarding the hardware and the 
	As outlined in the previous rejection of claim 1, the element, a controller of the fuel cell system, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the claim is not patent eligible.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726